Order entered December 15, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00230-CR

                             RUSSELL R. WHITEHEAD, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court At Law No. 1
                                   Kaufman County, Texas
                              Trial Court Cause No. 31618CC

                                              ORDER
        The Court has before it appellee the State of Texas’s motion to extend time for filing its

brief in this appeal. Appellee tendered its brief with its motion. We GRANT appellee’s motion

and direct the Clerk to file appellee’s brief effective the date of this order.


                                                         /s/    ROBERT M. FILLMORE
                                                                PRESIDING JUSTICE